Citation Nr: 1419101	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Wayne B. Giles, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  She had subsequent service in the Army National Guard, Army Reserve, and Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2010 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for PTSD and bipolar disorder. 

In February 2012, the Veteran testified at a personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has PTSD and bipolar disorder as a result of military sexual trauma.  Having reviewed the evidence of record, the Board finds that the claim must be remanded to the AOJ to obtain outstanding pertinent treatment records and to obtain additional medical opinion evidence based on a thorough VA examination.

Service personnel and medical records reflect that the Veteran enlisted with the United States Navy in April 1994.  In a Department of Defense (DoD) questionnaire, she denied any history of drug or alcohol use or abuse; any history of treatment for a mental, emotional, psychological, or personality disorder/condition/problem; any history of consultation or being counseled by any mental health professional; and she disclosed that her only arrest, charge, citation, holding, or detention by law enforcement or juvenile authorities was for speeding earlier in the month.

In an April 1994 enlistment report of medical history, the Veteran denied currently or ever having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  She also denied any history of attempted suicide, sleepwalking, or treatment for a mental condition.  On enlistment examination on the same day in April 1994, psychiatric function was reported as normal on clinical evaluation.

The Veteran's claim for PTSD based on military sexual trauma was received in October 2008.  In support of her claim for service connection, she identified three traumatic events during service.  She testified and provided written statements that she never reported her claimed military sexual trauma(s) because she was afraid she would be processed out of the Navy.  

First, she reports that she was 18 years old when she entered military service, and in December 1994 before beginning her first duty station aboard the USS Yellowstone, she joined some other shipmates to attend a party at an apartment off base.  She stated that she had been drinking heavily, was intoxicated, and was "on the verge of being passed out" when she opened her "eyes to find that the guys were taking turns raping" her.  She stated that she did not remember any names and never reported the incident.  The recalled that she had a physical on the ship the next day and found out that she was pregnant.  She also stated that approximately two months later, she learned that she had chlamydia and HPV (human papillomavirus) from the rapes.

Service treatment records reflect that she reported to the USS Yellowstone medical department on December 2, 1994.  She complained of diarrhea, dizziness, and nausea with no appetite for two days.  She disclosed a history of condylomata.  She provided a urine sample for a pregnancy test and was advised to return in the afternoon for the results.  The laboratory report revealed a positive pregnancy test.  The gestational age of the fetus was five weeks, five days old.  Service treatment records did not document any positive chlamydia or HPV results, any pelvic emergency or exquisitely tender pelvic examination, or evidence of pelvic inflammatory disease (PID).  During a June 1998 gynecological visit, the Veteran denied a history of sexually transmitted diseases.

Second, she reports that after she learned she was pregnant, she was placed on shore duty and worked as a cook.  She states that during that assignment, her superior stalked her and sexually molested her.  

Finally, she reports that she was in "another abusive relationship both physically and sexually."  She stated that she lived in Navy housing and was raped.  She related that she became pregnant, had an abortion, and never told the man that she was pregnant.  Service personnel records reflect that she married N. M., who was also a military member, in January 1997, and that they resided in government housing from April 1997 to January 1998.  Their marriage appears to have been dissolved in March 1998.  

A January 1997 gynecological report documents the Veteran's reported history of one pregnancy, one live birth, and no miscarriages/abortions.  She disclosed having a previous female organ surgery, which was identified as a colposcopy in July 1994.  It is unclear whether the Veteran had a colposcopy prior to active duty or once she began active duty in July 1994, and the Board did not locate any record of a colposcopy or notation that such procedure was indicated among her service treatment records.  Moreover, an active duty women's health clinic record dated July 14, 1994 reflects that the Veteran denied ever having any female surgery.  An April 1997 lab report was positive for pregnancy.  A chronological record of medical care reflects that the Veteran provided informed consent and received a Depo-[Provera] [contraceptive] injection in June 1997.  

A July 1997 emergency care record reflects that the Veteran presented with complaints of suprapubic pain for five days and one day of hematuria.  She also reported vaginal bleeding for the past month and a half secondary to Depo-Provera.  Her history of pregnancies was reported as follows: G2P1011 [two gravida (number of pregnancies), one to term, none premature, one abortion (or miscarriage), and one living].  On pelvic examination, there was mild CMT [cervical motion tenderness], but the Veteran reported the pain was secondary to abortion.  The assessment was hematuria, urinary tract infection.  Following receipt of laboratory results, the physician's impression was early pyelo[nephritis]; no evidence of [pelvic inflammatory disease]/preg[nancy].

On March 29, 1998, the Veteran presented to the emergency department, expressing suicidal ideation and stating that she had been depressed since she was a teenager with an episode of slashing her wrists at age 13.  She stated that she had lived in a group home for three years with therapy and that she "grew up on lithium."  She also expressed homicidal ideations against multiple members of her crew who "talk about her."  

The same day, she was admitted and referred for psychiatric consultation.  She completed a psychiatric clinic questionnaire and reported the following social and psychiatric history: her birth father had committed suicide; her birthmother left her at age three; her birthmother's husband remarried, and her adopted father was "mean;" she had been on probation for three years, suspended three to five times from school, and expelled once for fighting; she had previous problems with law enforcement for "fighting - running away - abuse - being raped;" discipline included abuse with a belt, beating, and grounding; she joined the military "to get away - college;" she did not like her chain of command; her attitude had not changed since her enlistment; and she had talked with a social worker from age 13 to 18 and with a psychologist/therapist from age 13 to 15.  She reported experiencing sexual abuse from age 4 to 15, verbal abuse from age 7 to 15, and physical abuse from age 10 to 14; she also reported a pre-service history of frequent fighting, stealing, and fire-setting.  She reported having bad nightmares at age 21. 

During her hospitalization through April 12, 1998, she described her history of childhood sexual, physical, and emotional abuse in detail to many treating clinicians.  She related that she never knew her biological father and had just learned three months previously that he committed suicide.  Her mother had married another man and the mother left when the Veteran was three years old.  After the Veteran's mother left, her step-father remarried, and they adopted the Veteran.  She described verbal and physical abuse by her adopted mother and verbal, physical, and sexual abuse by her adopted father from the age of 3 to 13.  She stated that she began abusing alcohol at age 11, consisting of up to 12 beers at a time on weekends, producing intoxication and occasional blackouts.  By high school, she was drinking daily and consumption reached from half to all of a fifth of vodka.  Her current reported tolerance was to one fifth of vodka, which produces intoxication, usually produces blackouts, and hangovers/withdrawal the next day.  She reported living in a group home from age 13 to 16 or 14 to 18.  She disclosed fire-setting behavior at age 6, numerous school suspensions, being expelled once, and being placed on probation for three years for petty larceny.  She also reported that she was raped eight years previously [at age 14] and "put the guy behind bars," but his release day had been earlier in the month.  She stated that she had "changed her name but was still paranoid that he would find her as he had promised to do."  A medical report during the hospitalization noted that her nose was deviated to the left; she stated that she was punched and her nose was broken at age 14.  She also described a suicide attempt at age 14.

Pertinent to contemporaneous stressors, she explained that she was a single parent and working three jobs, but her ship coworkers were not sympathetic to her being a single mother and working other jobs to pay the bills and debts.  During the course of treatment, she was diagnosed with borderline personality disorder and she acknowledged that it "completely described her."  The discharge diagnosis also included alcohol dependence with physiological dependence.

In January 2006, the Veteran presented to the VA primary care clinic to establish care.  She reported experiencing sexual trauma in childhood, but denied any sexual trauma during military service.  Depression and PTSD screening was negative.  She indicated that she quit using alcohol in 2003.  She told the physician that she had been sexually abused by an uncle; she had attempted suicide twice, most recently in 2003 by overdose; and she was no longer seeking mental health services because she had faced issues of childhood abuse and her suicide had not been an issue since 2003.  She stated that she ignored her past prior to 2003.  She disclosed a family history of suicide among her biological father and paternal grandfather.

The Veteran was hospitalized at the Lakeview VA Hospital in June 2008 following a suicide attempt by overdose.  Upon discharge, she participated in a mental health diagnostic interview at the Salt Lake City VA Medical Center (VAMC) in June 2008.  She stated that Lakeview staff diagnosed bipolar disorder and PTSD.  She again described her history of childhood abandonment, sexual and physical abuse, and foster care and group homes.  She also stated that she was raped when she was in the National Guard.  She indicated that she was diagnosed with bipolar disorder by a therapist, B. Belknap, in 2003 and that she was treated in the emergency room for an overdose of lithium in 2004, but denied that it was a suicide attempt.  She also reported being raped by three men when she was away from the USS Yellowstone having drinks with other sailors.  She could not remember much about the assault other than the men holding her down and taking turns raping her.  She stated that she attended her scheduled physical the next day, but did not tell anyone what happened to her.

VA treatment records reflect that the Veteran began treatment with her current VA psychologist in September 2008.  Initially, she reported childhood sexual abuse by three perpetrators and three sexual assaults during military service.  On the second visit in September 2008, she reported multiple rapes by at least ten perpetrators, including three perpetrators during military service approximately one to two years apart and the rest prior to service.  She reported a history of six suicide attempts, five of which were by overdose of lithium or Tylenol, and all requiring hospitalization due to the severity of the attempt.

The Veteran was afforded a VA PTSD examination in January 2011 by a psychiatrist.  After reviewing the claims file and examining the Veteran, the diagnosis was PTSD, bipolar disorder, and alcohol dependence; the Axis II diagnosis was personality disorder.  The examiner concluded that there was no objective evidence to show that the Veteran's PTSD, bipolar disorder, alcohol dependence, or personality disorder were incurred in, caused by, or aggravated by military service, including the hospitalization in 1998.

In April 2011, the Veteran's treating VA psychologist opined that it was impossible to say that the Veteran's history of childhood sexual abuse did not have an impact on her; however, the psychologist believed that the Veteran's subsequent decline in social, educational, and occupational functioning was unquestionably related to the rapes she experienced while in the service.

In November 2011, the January 2011 VA psychiatrist offered a supplemental medical opinion.  The psychiatrist detailed that there were no credible markers found for the claimed military sexual trauma.  She explained that the Veteran's alcohol dependence, suicidal ideation, and the psychiatric symptoms she presented in 1998 predated military service.

The Veteran testified in February 2012 that she did not report the alleged December 1994 rape because she was afraid of being processed out of the Navy.  She testified that before 2008 when she sought VA treatment, she "had never heard" and had "no knowledge" of PTSD.  She stated that after the reported rape and hospital admission in 1998, her condition did not get better or worse.  The Veteran's attorney acknowledged the Veteran's "somewhat traumatic childhood," and the Veteran testified that she "did not have any nightmares, or day mares [sic], or night tears [sic]" before joining the military.  When asked whether she was raped before military service, she replied that she had "some trauma," but it was an "assault" rather than a rape.  Regarding the Veteran's report during her 1998 hospital admission that she was raped eight years earlier in 1990, changed her name, and the perpetrator was being released from prison, she testified that "he did try and coerce me into hanging out with him and his friends, but it was no rape on my part with him.  I just know that he did rape other girls in my small town."

Although the January 2011 VA examiner concluded in January 2011 and again in November 2011 that there were no credible markers found for the claimed military sexual trauma, the Board notes that the Veteran may have sought private medical treatment in July 1994 involving a colposcopy, and she sought abortion services 

sometime between April and June 1997.  Such records may support the claim that sexual trauma occurred during military service.  In addition, the Board requires independent medical opinion evidence to determine whether clear and unmistakable evidence establishes that a psychiatric disability was aggravated during military service.  38 U.S.C.A. § 1153.  The Veteran should be afforded another VA examination by a psychiatrist to determine whether she has a psychiatric disorder that was caused or aggravated by any sexual trauma during military service.

Before arranging for a VA examination, the AOJ should provide the Veteran with the necessary authorizations and assist her in obtaining outstanding pertinent medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims file the following records: 
a) records pertinent to a possible July 1994 colposcopy;
b) records pertinent to abortion services sometime between April and June 1997;
c) all psychotherapy treatment records from B. Belknap;
d) all treatment records pertinent to hospital admissions for suicide attempts;
e) records of inpatient treatment for attempted suicide from the Lakeview VA Hospital dated in June 2008; and
f) ongoing records of evaluation and treatment for psychiatric disorders, including PTSD and bipolar disorder, from the Salt Lake City VAMC dated from September 2011 to the present.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and her attorney are to be notified of unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review.

2.  After the outstanding medical evidence has been obtained or determined to be unavailable, schedule the Veteran for a VA mental disorders examination with a female psychiatrist or psychologist to obtain an opinion as to the likely source of the Veteran's psychiatric disorders.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

The examiner should offer an opinion as to the following:
a) Please identify all psychiatric disabilities;
b) Did any psychiatric disability at least as likely as not (a 50 percent or more degree of probability) have its onset during active service or within a year of separation from service?
c) Did any psychiatric disability clearly and unmistakably preexist the Veteran's period of active service (July 1994 to July 1998)?
d) Are the Veteran's reports of military sexual trauma(s) supported by any marker(s) of behavioral changes, her report of having a colposcopy in July 1994, the abortion in 1997, or other evidence?
e) If a psychiatric disability pre-existed the Veteran's period of active service, is it clear and unmistakable that it did not undergo an increase in its severity during service?
f) If a psychiatric disability pre-existed the Veteran's period of active service and it did increase in severity during military service, was the increase in disability clearly and unmistakably due to the natural progress of the preexisting condition?

The examination report should include the complete rationale for all opinions expressed.

3.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



